Citation Nr: 0026581	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  91-55 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to 
September 1973.

In a July 1978 rating action, the RO denied service 
connection for a nervous condition.  The veteran was notified 
of the denial and of his appellate rights in a letter from 
the RO dated in August 1978, but he did not file a timely 
notice of disagreement.  Following appellate review in 
December 1981, the Board of Veterans' Appeals (Board) 
determined that the veteran did not timely appeal the July 
1978 rating action denying service connection for an acquired 
psychiatric disorder.  In a November 1988 rating action, the 
RO again denied service connection for a nervous condition.  
The veteran perfected a timely appeal.  Following appellate 
review in January 1992, the Board determined that the 
veteran's claim was more properly characterized as an 
application to reopen his claim and remanded the issue for 
further development by the RO.  The case was again remanded 
in December 1997 at which time the RO was directed to address 
the issue of whether new and material evidence had been 
presented to reopen the claim of service connection for a 
psychiatric disorder.  The case has been returned to the 
Board for further appellate review.  

The veteran provided testimony at a hearing before three 
Members of the Board in Washington, D.C. in November 1991.  A 
transcript of the hearing is of record.  As noted by the 
Board previously, the veteran was asked whether he wished to 
have another hearing, in view of the fact that the Board 
Member who conducted the hearing were no longer employed at 
the Board, but he failed to respond to the request.


FINDINGS OF FACT

1.  In a July 1978 rating action, the RO denied service 
connection for a nervous condition on the basis that a 
psychiatric disorder was not medically shown to be attributed 
to military service; although notified of the decision and of 
his appellate right in a letter from the RO dated in August 
1978, the veteran did not file a timely notice of 
disagreement.

2.  New evidence associated with the claims file since the 
July 1978 rating action  indicates that the veteran currently 
has an acquired psychiatric disorder, linked to his military 
service.

3.  The claim for service connection for an acquired 
psychiatric disorder is plausible.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for an acquired psychiatric disorder has been 
presented; the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

2.  The veteran has submitted evidence of a well-grounded 
claim with respect to the issue of service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reflect that on 
entrance examination there were no findings, treatment, or 
diagnosis of a psychiatric disorder.  In a February 1972 
treatment record, the veteran was seen for complaints of 
"mental fatigue."  It was noted that the veteran was very 
depressed during the interview.  The impression was acute 
depressive reaction.  The veteran was hospitalized in 
February 1972 for psychiatric evaluation.  Observation 
revealed no psychosis or psychoneurosis.  His emotional 
stability was observed to be borderline.  The diagnosis in 
March 1972 was schizoid personality.  In a November 1972 
treatment record, the veteran complained of being mildly 
depressed and of trouble sleeping.  The impression was mild 
depressive neurosis and emotional lability.   The discharge 
examination was negative for any complaints, findings, 
treatment, or diagnosis of a psychiatric disorder.

In a VA outpatient treatment record dated in February 1978, 
the veteran was diagnosed with adult situational disturbance 
and mild depression.  

In a VA record of hospitalization dated in May 1978, the 
veteran was diagnosed with adjustment reaction, adult life.

In a July 1978 rating action, the RO denied service 
connection for a nervous condition on the basis that a 
psychiatric disorder was not diagnosed in service.  The 
veteran was notified of the denial and of his appellate 
rights in a letter from the RO dated in August 1978, but he 
did not file a timely notice of disagreement with the July 
1978 rating action.

Received into the claims file in August 1978 were hospital 
records compiled at the VA facility at Palo-Alto/Menlo Park 
Division, covering a period from April to July 1978.  
Admission was for treatment of a drug related problem.  On 
psychiatric evaluation in June 1978, the veteran was 
described as dependent and immature, with passive-aggressive 
features and probably a schizoid-inadequate personality 
style.  He was not considered to be psychotic.  Among the 
diagnoses at hospital discharge was life adjustment reaction.  

In May 1980, the veteran requested that his claim for service 
connection for a psychiatric disorder be reopened.  The 
veteran stated that he developed a psychiatric condition 
during service and that he was still receiving treatment for 
such a disorder.

In a letter dated in May 1980, the RO stated that the veteran 
had not provided sufficient evidence to reopen his claim for 
service connection for a psychiatric disorder.

In September 1980, the veteran requested that his claim for 
service connection for a psychiatric disorder be reopened.  
He noted that his disability did not exist prior to service.

In a letter dated in October 1980, the RO stated that the 
veteran had not provided sufficient evidence to reopen his 
claim for service connection for a psychiatric disorder.  The 
veteran was notified that he could file a notice of 
disagreement on the issue of timeliness of the appeal of the 
original decision based on his contention that he was unable 
to file a timely notice of disagreement because he was 
incapacitated.

Following appellate review in December 1981, the Board 
determined that the veteran did not timely appeal the July 
1978 rating action denying service connection for a 
psychiatric disorder.

The veteran was afforded a VA psychiatric examination in July 
1988.  It was noted that he did not report psychotic symptoms 
and appeared to suffer from a personality disorder.  The 
diagnoses were: no psychosis; and personality disorder with 
passive/aggressive and dependent personality traits.

In a November 1988 rating action, the RO denied service 
connection for a nervous condition.  The veteran filed a 
timely appeal.  

Later received were records from a private hospital 
reflecting treatment in August, September, and October of 
1988.  A history of emotional illness, probably major 
depression, was noted.  

The veteran was afforded a hearing before Members of the 
Board in Washington, D.C. in November 1991.  The veteran 
testified that he had a current diagnosis of psychosis and 
that he had outstanding medical treatment records pertinent 
to his claim.  He also testified that after his VA 
psychiatric admission in 1978 (in California) he continued to 
be treated for more than 5 years, and next received treatment 
in 1987 from JMC Associates.  

Following appellate review in January 1992, the Board 
remanded the issue of service connection for an acquired 
psychiatric disorder for further development.  The RO was 
instructed to provide the veteran with notice of the laws and 
regulations pertaining to the reopening of claims previously 
denied by the RO and to obtain all outstanding records of 
medical treatment pertinent to his claim, including those 
compiled at the VA facility at Menlo Park during the period 
from 1978 to 1985.

A Social Security Administration Disability report dated in 
August 1991 was received.  It revealed that the veteran was 
receiving disability payments of a diagnosis of 
schizoaffective disorder (paranoid schizophrenia). 

The veteran submitted a statement in June 1992 in which he 
claimed that he had received treatment for a psychiatric 
condition from January 1992 to June 1992

JMC Associate outpatient treatment records dated from October 
1987 to October 1993 were received.  The records show 
treatment and diagnosis of schizoaffective disorder since 
October 1987.  

In October 1992 Warren C. Johnson, M.D., opined that he had 
been treating the veteran for the past several months and 
that the veteran's schizophrenia was a "direct result" of 
his military service.  

The RO did attempt to secure records of the veteran's 
treatment at VA facilities in California.  There is of record 
a January 1995 notation that the veteran had last been seen 
at the VA Medical Center, Martinez, in 1987 and that those 
records had been retired to the Federal Records Depository, 
but would be requested and provided to the RO.  

In a March 1996 rating action, the RO denied service 
connection for a psychiatric disorder.  It was determined 
that the current evidence of record did not indicate 
treatment of a psychiatric disorder in service or provide a 
medical opinion relating a psychiatric condition to service.  
The veteran filed a timely appeal.

Following appellate review in December 1997, the Board once 
again remanded the issue to the RO.  The RO was requested to 
notify the veteran of the appropriate laws and regulations 
pertaining to reopening claims previously denied by the RO 
which have become final.

In a February 2000 supplemental statement of the case (SSOC), 
the RO generally provided the laws and regulations pertaining 
to new and material claims and determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for an acquired psychiatric disorder.  
It was noted that the veteran failed to provide requested 
information.


II.  Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

As noted above, in a July 1978 rating action, the RO denied 
service connection for a nervous disorder.  The veteran was 
notified of the determination and did not file a timely 
notice of disagreement.

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991). 

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen a claim.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).  First, VA must determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Id.  Second, if VA 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Id.  Third, if the claim is well grounded, VA must evaluate 
the merits of the claim after ensuring that the duty to 
assist has been fulfilled.  Id.

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant since the previously disallowed claim in order 
to determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The evidence of record in July 1978 included revealed an 
inservice diagnosis of schizoid personality and depressive 
neurosis.  Post-service treatment records dated in 1978 
revealed diagnoses of adjustment reaction and adult 
situational disturbance.  Pursuant to 38 C.F.R. § 3.303(c) 
service connection may not be granted for a personality 
disorder

Evidence added to the record since July 1978 includes private 
treatment records which shows, among others, a diagnosis of 
schizophrenia, an acquired psychiatric disorder.  In 
addition, a private physician linked such disability to the 
veteran's military service.  The Board finds that the 
additional evidence added to the record since July 1978 is so 
significant that it must be considered.  Accordingly, the 
criteria to reopen the claim are met.   

Inasmuch as the Board has reopened the claim for service 
connection for an acquired psychiatric disorder, the next 
questions to be considered are whether the claim is well-
grounded, and, if so, whether VA has complied with its duty 
to assist.  See Elkins, supra.  

It should be noted that all three requirements of Caluza must 
be satisfied in order to establish a well-grounded claim.  In 
this case, the veteran has been diagnosed with 
schizophrenia/schizoaffective disorder.  Thus, there is 
current evidence of an acquired psychiatric disorder, and the 
first Caluza requirement to establish a well-grounded claim 
is met.  The second Caluza requirement is also met since the 
veteran is competent to state that he had psychiatric 
symptoms in service  Finally, Dr. Johnson's 1992 medical 
opinion links the current diagnosis of schizophrenia to the 
veteran's military service.  Thus, the third Caluza 
requirement is met and the claim is found to be well-
grounded.


ORDER

As new and material evidence with respect to the claim for 
service connection for an acquired psychiatric disorder has 
been submitted, the claim is reopened, and found to be well-
grounded and the appeal, to this extent, is granted.


REMAND

Inasmuch as the claim for service connection for an acquired 
psychiatric disorder is well-grounded, VA must ensure that 
the record is fully developed and that the "duty to assist" 
has been met.  See 38 U.S.C.A. § 5107 (1991).  

Review of the record reflects that during his hearing before 
the Board in 1991 the veteran testified as to post-service 
treatment he received from VA facilities located in 
California, where he was then residing.  A limited effort to 
secure records from 1978 to 1985 was made.  However, the 
results of those searches remain undocumented.  Further there 
was a letter sent to the veteran's Congresswoman in 1995 to 
the effect that at least some of the treatment records had 
been retired to the Federal Records Depository but that these 
would be requested and sent to the RO. Whether that has been 
accomplished is not evident.  

The Board in its 1992 Remand action specifically requested 
that these records be secured for incorporation into the 
veteran's claims file.  The Court of Appeals for Veterans 
Claims (Court) has held that a Board (or Court) remand 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders, that the Board remand 
imposes a concomitant duty to ensure compliance with the 
terms of the remand on the VA, and that, moreover, where 
remand orders of the Board (or Court) are not complied with, 
"the Board itself errs in failing to insure compliance."  
Stegall v. West, 11 Vet. App. 268 (1998).  

It is imperative that all VA records be made a part of the 
claims file (Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)) 
and that an attempt be made to secure copies all relevant 
private medical records identified by the veteran.  To this 
end, he should be contacted and asked to provide more 
detailed information as to treatment sources so that the 
record can be made complete.  

The Board also notes that there has been some difficulty 
ascertaining the veteran's correct address, since he has 
failed to keep VA apprised of all his changes in address.  
While the veteran, for some time during the 1990s, resided at 
an address on "3rd Street," VA mail sent to that address in 
late 1997 was returned as "undeliverable," and a Post 
Office Box number, beginning with the digits "19" was 
shown.  However, correspondence was sent by VA to the 3rd 
Street address, and to a different P.O. Box number, beginning 
with the digits "18," as late as May 2000.  It is noted 
that the latter box number was used  by the veteran in 1992.  
Although the Board attempted to update the address, it is 
unclear to the undersigned whether this P.O. Box number 
(19***) is correct.  It is necessary that the RO make a 
concerted attempt to ascertain the veteran's current address 
of record, including through contact with the service 
representative, documenting for the record, what steps were 
undertaken, in the event such attempt fails.  

In the event the veteran cannot be located, and evidence 
requested herein is not furnished within 1 year of the date 
of request, the RO should determine whether the claim should 
be considered "abandoned."  See 38 C.F.R. § 3.158 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should first take steps to 
ascertain the veteran's current address, 
documenting what steps were taken in the 
event such action is unsuccessful.  He 
should then be provide copies of all 
relevant documents in the claims folder, 
which may have misdirected or which have 
been returned as undeliverable, since his 
move from his residence on 3rd Street.  

2.  The veteran should then be contacted 
at his last known address of record and 
be asked to provide a complete list of 
all medical care providers, both private 
and VA, who treated him for his 
psychiatric disorder.  Any private 
records noted by the veteran, which have 
not already been obtained should be 
requested.  In this regard, Dr. Walter C. 
Johnson (who treated the veteran in 1992) 
should be asked to provide a copy of his 
actual treatment records, for the 
outpatient visits to which he alluded in 
his letter of 1992.  Dr. Johnson should 
also be requested to provide the specific 
basis of his opinion which linked the 
development of the veteran's 
schizophrenia to his military service, 
and whether he reviewed the veteran's 
service medical records, or other medical 
records, or relied solely on the 
veteran's history in formulating that 
opinion.  

3.  All VA treatment records should be 
obtained for inclusion in the claims 
folder, with particular attention to 
those records compiled in the late 1970s 
and early 1980s when the veteran resided 
in California, as was requested 
previously by the Board.  To this end, 
the Federal Records Depository, or other 
appropriate sources, should be contacted.  

4.  After the development above has been 
accomplished, the RO should determine if 
any further development is warranted, to 
include a VA psychiatric examination.  
Such should be accomplished before return 
of this case to the Board.  

5.  The RO should then adjudicate the 
issue of whether service connection is 
warranted for an acquired psychiatric 
disorder, considering all the evidence, 
both old and new.  As noted above, if the 
veteran fails to respond to VA's request 
for evidence, and assuming that diligent 
efforts to locate his current address 
have been undertaken and he has been 
properly notified, the RO should make a 
determination as to whether his claim has 
been abandoned.

6.  In the event the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, and 
be given an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

